DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 21-24 are pending. 
Drawings
The drawings are objected to because some of texts in Figure 1A are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 discloses a method of detecting at least one cell-surface marker selected from the group consisting of CD10, CD141, CD142 and CD200. However, there is no clear step disclosed in the claims to carry out, and the metes and bounds of the scope of the claimed subject matter is not clear. Clarification is required. Based on claims 23-24, the claims are interpreted as a method comprising a step of detecting CD10, CD141, CD142 or CD200.
Regarding the wherein clause of claim 21 and 22, it is not clear if the limitation is directed to the step to be carried out, i.e. using the cell surface markers in a high-throughput screening assay, or it is an intended purpose of the cell surface markers detected in the method. Clarification is required. If applicant intends to claim that the method is directed to a high-throughput screening assay, the claims should be amended accordingly to disclose an active step of screening a drug or a compound as intended.

Claim Interpretation
It is noted that claims 21-22 do not disclose any active step or target subject for the detection of the markers, and thus, claims 21-22 are broadly interpreted as a method of detecting CD10, CD141, CD142 or CD200 from any source. 
The wherein clause of claim 21 is not disclosed as a part of any active step for the claimed method, rather it is directed the intended purpose of the cell surface markers. The wherein clause of claim 22 refers to the compounds screened and there is no indication that the compounds are used in any part of any active step of the method because there is no active step in the claim.
Accordingly, claims 23-24 are interpreted as a method of detecting CD10 and CD141 from any cell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronthos et al. (2001, J. Cell. Physiol.; IDS ref.)
Gronthos et al. teach a method of detecting CD10 expressed on the surface of human adipose tissue-derived stromal cells (see entire document). Gronthos et al. teach the use of antibody against CD10 (see Table 1) for the detection of CD10 in the cells. Thus, the method of Gronthos et al. would meet the claimed subject matter.
Regarding the wherein clause of claims 21-22, they are not directed to an active step since the active step is not particularly disclosed in the claims. Rather they are considered as an intended use of the cell surface markers, and as indicated above, the claims are interpreted as a method of detecting CD10 from any cell.
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mistry et al. (US2005/0054098)
Mistry et al. teach the preferred cells of isolated umbilicus-derived cells are characterized in either their production or lack of production of one or more cell surface markers selected from CD10, CD13, CD31, CD44, CD45, CD73, CD90, CD117, CD141, PDGFr-alpha, HLA-A,B,C and HL-DR, DP, DQ (para. 127). Regardless the cells of Mistry et al. being positive or negative for CD10 and CD141, they teach a method of detecting these cell surface markers by flow cytometry which utilizes antibodies against to the cell surface markers (see Table 5-1 in para. 250; see also para. 255), and thus, meet the claimed subject matter. 
Thus, the reference anticipates the claimed subject matter. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632